Order of the Supreme Court, New York County, entered on October 14, 1975, which denied plaintiff’s motion to vacate an ex parte order directing plaintiff to post security for costs and which granted defendant’s cross motion for a protective order striking plaintiff’s interrogatories, unanimously affirmed, with $40 costs and disbursements to defendant-respondent. Since plaintiff has filed a bond with the clerk of the Supreme Court, the appeal with respect to the posting of security for costs *703has become academic. Special Term properly vacated the interrogatories served by plaintiff. The interrogatories contain many irrelevant, unduly broad and unreasonably oppressive questions, including some which obviously call for a breach of the attorney-client privilege. Under the circumstances, the appropriate remedy is a vacatur of the entire demand rather than any attempted pruning by the court. (See Woodmere Academy v Steinberg, 51 AD2d 514; Carroad v Regensburg, 17 AD2d 734.) Because of the palpably improper nature of the interrogatories, as a whole, Special Term correctly exercised its discretion in entertaining the cross motion, although more than 10 days had passed for objections as provided in CPLR 3133. Concur—Stevens, P. J„, Murphy, Silverman, Capozzoli and Nunez, JJ.